internal_revenue_service number release date index number ------------------------------------ -------------------------------------------------- -------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ----------------- telephone number -------------------- refer reply to cc ita b04 plr-119785-12 date date ty date ty date legend taxpayer parent state a z-dealer non-z-dealer qi system dear --------------- --------------------------------------------------------------------------------- --------------------------------------------------- ------------- -------------------------- --------------------------------- ----------------------------------------- ------------------------------------------------------- this responds to your request for a private_letter_ruling dated date regarding the procedures for giving notice of assignments of rights in deferred exchanges of like- kind property under sec_1031 of the internal_revenue_code sec_1 k -1 g of the income_tax regulations and revproc_2003_39 2003_1_cb_971 facts taxpayer is a state a corporation that is a subsidiary of parent taxpayer is primarily engaged in the business of leasing vehicles and issuing loans for the purchase of vehicles it uses an accrual_method of accounting and has a fiscal_year ending march plr-119785-12 in its leasing business taxpayer exchanges tangible_personal_property under sec_1031 by transferring vehicle s coming off-lease to unrelated parties and acquiring vehicles subject_to leases from unrelated z-dealers taxpayer utilizes one qualified_intermediary qi as defined in sec_1_1031_k_-1 of the regulations to effectuate these exchanges under sec_1031 in order to establish its exchange program taxpayer entered into a master exchange_agreement the mea with qi as provided in sec_1_1031_k_-1 and revproc_2003_39 the mea includes a blanket assignment clause by which taxpayer assigns its rights but not its obligations in its existing and future vehicle sales and purchase agreements to qi assignment taxpayer uses all vehicles exchanged in this exchange program in its business of leasing vehicles to customers lessees at the end of each lease_term or during the lease_term if the lease ends earlier taxpayer will transfer the vehicle an off-lease vehicle through qi to i customers lessees ii unrelated z- dealers and iii non-z- dealers the sales to dealers including z-dealers and non-z-dealers can occur by way of the internet and through auction sales and direct sales when a vehicle is sold or purchased in an exchange under its exchange program taxpayer provides blanket notice notice of its assignment of its rights in its existing and future vehicle sales and purchase agreements as follows situation when taxpayer transfers off-lease vehicles as its relinquished_property rq to existing customers lessees it includes the notice on the credit applications and on the lease agreements with its lease customers also because some leases were already in effect prior to the start of the exchange program taxpayer provides a one- time notice to all existing customers lessees through monthly invoice statements situation when taxpayer transfers off-lease vehicles as rq to unrelated z-dealers it provides the notice separately in its sales invoice certificate of title and purchase confirmation provided to the unrelated z-dealer purchasing the off-lease vehicle this is in addition to notice included in its lease agreement also taxpayer provides one- time notice to each unrelated z-dealer situation when taxpayer transfers off-lease vehicles as rq to unrelated z-dealers through an internet vehicle purchase system system it provides the notice on the log on the system’s website screen it also provides the notice as one of the terms of purchase on the terms of purchase website screen the notice also appears on the bill of sale sent to the unrelated z-dealer taxpayer also acquires vehicles subject_to leases from related_party z-dealers when acquired from a related_taxpayer taxpayer does not treat the acquired vehicle s as qualified_replacement_property eligible for matching in a like-kind_exchange under sec_1031 plr-119785-12 situation when taxpayer transfers off-lease vehicles as rq to unrelated z-dealers through the system when the respective vehicle has been consigned to auction but the auction date has yet to occur it provides the notice on the log on the system’s website screen the notice is also included as one of the terms of purchase on the terms of purchase screen on the system’s website taxpayer also sends a fax to the auction listing each consigned vehicle and including the notice to the auction situation when taxpayer transfers off-lease vehicles as rq at auction it sends a fax to the auction that lists each vehicle consigned to the auction the fax also contains the notice the auction then includes the notice in the vehicle's description which is provided to all bidders who attend the auction the sales packet as provided to the purchaser when the purchaser acquires the vehicle from the auction includes the notice situation sometimes taxpayer transfers vehicles to non-z-dealers eg when a non- z-dealer acquires the vehicle in a trade-in with lessee and purchases the vehicle from taxpayer when this occurs taxpayer provides the notice to each purchasing non-z- dealer the initial notice in addition each year taxpayer will resend the notice to each non-z-dealer to whom it has sold a vehicle the annual notice also taxpayer will provide the notice to each non-z-dealer that was not included in the annual notice or initial notice on learning of its purchase of a vehicle from taxpayer on the transfer of each vehicle to a non-z-dealer taxpayer will follow up this notice to the non-z- dealer with a specific notice each time the non-z-dealer purchases a vehicle from taxpayer taxpayer will also include the notice in the bill of sale documents sent to the purchaser situation when taxpayer acquires vehicles subject_to leases from unrelated z- dealers taxpayer i provides a stand-alone announcement to each participating unrelated z-dealer that contains the notice ii provides the notice in the z-dealer agreements with the respective unrelated z-dealers iii includes the notice in the credit application utilized in each purchase transaction including credit applications available through taxpayer's website iv includes the notice on its website v includes the notice in its lease agreement and vi provides the notice in its acceptance confirmation sent to a selling unrelated z-dealer ruling requested taxpayer will maintain a list of all non-z-dealers to whom it provides the blanket notice if a vehicle is sold to a non-z-dealer without prior notice taxpayer will recognize gain on such sale and taxpayer will send a blanket notice to such dealer and add such dealer to the list of dealers who receive the annual blanket notice taxpayer’s like-kind_exchange program involves non-z-dealers only if they receive blanket notice on or before the date of sale plr-119785-12 taxpayer requests a ruling that its notification procedures satisfy the requirements of sec_1_1031_k_-1 and revproc_2003_39 for transfers of off-lease vehicles to existing customers lessees transfers of off-lease vehicles to unrelated z-dealers when a vehicle is returned to a dealer transfers of off-lease vehicles to unrelated z- dealers through the system transfers of off-lease vehicles to unrelated z-dealers through the system when a vehicle has been consigned to auction but the auction date has yet to occur transfers of off-lease vehicles at auction transfers of vehicles to non-z-dealers eg non-z-dealer acquires vehicle in a trade-in with lessee and purchases the vehicle from taxpayer occurring on or after the day such dealer has received notice and acquisitions of vehicles subject_to leases from unrelated z- dealers statement of law sec_1031 of the code provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind to be held either for productive use in a trade_or_business or for investment sec_1031 provides with respect to a transaction in which the exchange of property between a taxpayer and a third party are not simultaneous a deferred_exchange that for purposes of sec_1031 any property received by the taxpayer is treated as property that is not like-kind_property if-- a the property is not identified as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b the property is received after the earlier of-- i days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's tax_return for the taxable_year in which the transfer of the relinquished_property occurs sec_1_1031_k_-1 of the regulations provides rules for the application of sec_1031 in the case of a deferred_exchange sec_1_1031_k_-1 defines a deferred_exchange as an exchange in which pursuant to an agreement the taxpayer transfers rq and subsequently receives qualifying replacement_property rp sec_1_1031_k_-1 provides that in a deferred_exchange if a taxpayer actually or constructively receives money or other_property before the taxpayer actually receives the rp then gain_or_loss may be recognized further if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the rq before the taxpayer receives the rp the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive the rp sec_1_1031_k_-1 establishes safe harbors the use of which result in a determination that a taxpayer is not in actual or constructive receipt of money or other_property for purposes of sec_1031 specifically sec_1_1031_k_-1 provides that in the plr-119785-12 case of a taxpayer's transfer of rq involving a qi the taxpayer's transfer of rq and subsequent receipt of rp is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer receives the rp is made as if the qi is not the agent of the taxpayer sec_1_1031_k_-1 clarifies that the qi will not be considered the taxpayer's agent only if the agreement between the taxpayer and the qi expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qi sec_1_1031_k_-1 defines a qi as a person who is not the taxpayer the agent of the taxpayer or a person who bears a relationship to the taxpayer as described in either sec_267 or sec_707 substituting for in each subsection and enters into an agreement with the taxpayer that requires the person to acquire the rq from the taxpayer transfer the rq acquire the rp and transfer the rp to the taxpayer sec_1_1031_k_-1 generally provides that regardless of whether a qi acquires and transfers property under general tax principles solely for purposes of sec_1_1031_k_-1 b -- a a qi is treated as acquiring and transferring property if the qi acquires and transfers legal_title to that property b a qi is treated as acquiring and transferring the rq if the qi either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the rq to that person and pursuant to that agreement the rq is transferred to that person and c a qi is treated as acquiring and transferring rp if the qi either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the rp for the transfer of that property and pursuant to that agreement the rp is transferred to the taxpayer sec_1_1031_k_-1 provides that solely for purposes of sec_1_1031_k_-1 and g iv a qi is treated as entering into an agreement if the rights of a party to the agreement are assigned to the qi and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property for example if a taxpayer enters into an agreement for the transfer of rq and thereafter assigns its rights in that agreement to a qi and all parties to that agreement are notified in writing of the assignment on or before the date of the transfer of the rq the qi is treated as entering into that agreement if the rq is transferred pursuant to that agreement the qi is treated as having acquired and transferred the rq revproc_2003_39 provides guidance on the qualification of programs involving ongoing exchanges of tangible_personal_property using a single qi hereinafter referred plr-119785-12 to as an lke program under sec_1031 as provided in section dollar_figure of revproc_2003_39 an lke program is an ongoing program meeting certain requirements and involving multiple exchanges of or more properties for purposes of this letter the most relevant requirements are that the taxpayer uses a single unrelated qi to accomplish the exchanges in the lke program enters into a written_agreement master exchange_agreement with the qi assigns to the qi in the master exchange_agreement the taxpayer's rights but not necessarily its obligations in some or all of its existing and future agreements to sell rq and or to purchase rp and provides written notice of the assignment to the other party to each existing and future agreement to sell rq and or to purchase rp section dollar_figure of revproc_2003_39 provides that the taxpayer's assignment in the master exchange_agreement to the qi of the taxpayer's rights but not necessarily its obligations in some or all of its existing and future agreements to sell rq and or to purchase rp and the taxpayer's written notice of the assignment to the other party to each agreement to sell rq and or to purchase rp on or before the date of the relevant transfer of property will be effective to satisfy the notice requirement in sec_1 k - g v analysis for qi to be treated as the party receiving and transferring rq and rp under sec_1_1031_k_-1 and revproc_2003_39 the notice must be to all parties to the agreements for sale or purchase of the rq or rp it must be in writing and it must be given on or before the date of the relevant transfer there is no requirement however that the notice identify or contain a description of the specific property being transferred by sale or purchase for example as provided in revproc_2003_39 if a blanket assignment to qi occurs then blanket notice of such assignment satisfies the notice requirement under the regulations and the revenue_procedure provided all parties to each sale or purchase agreement receives written notice of the assignment on or before the date of transfer however if all parties to a sale or purchase agreement do not timely receive the blanket written notice of the blanket assignment then the notice is ineffective and the safe_harbor provided pincite k -1 g v is inapplicable for that transaction taxpayer provides blanket written notices of its blanket assignments to qi of sale and purchase agreements of rq and rp to the parties to those agreements through a wide variety of mediums and documents pertaining to each transaction each notice appears specifically designed to comply with the requirements that notice be given to all parties to the agreement in writing and in a timely manner notices as described in each of plr-119785-12 the aforementioned forms and mediums are sufficient to treat qi as receiving and transferring rq and rp ruling as described taxpayer’s notice procedures satisfy the notification requirements of sec_1_1031_k_-1 and revproc_2003_39 for transfers of off-lease vehicles to existing customers lessees transfers of off-lease vehicles to unrelated z-dealers when a vehicle is returned to a dealer transfers of off-lease vehicles to unrelated z- dealers through the system transfers of off-lease vehicles to unrelated z-dealers through the system when a vehicle has been consigned to auction but the auction date has yet to occur transfers of off-lease vehicles at auction transfers of vehicles to non-z-dealers occurring on or after the day such dealer has received notice and acquisitions of vehicles subject_to leases from unrelated z-dealers caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s a copy of this letter must be attached to any income_tax return to which it is relevant taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro chief branch income_tax accounting cc
